PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/804,502
Filing Date: 6 Nov 2017
Appellant(s): MALINOFSKY et al.



__________________
Adam J. Thompson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 26, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 29, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-7, 13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gormley U.S. Pat. Pub. No.  2016/0026937 (Reference A of the PTO-892 part of paper no. 20210201) in view of Weiss, et al., U.S. Pat. Pub. No.  2018/0033002 (Reference B of the PTO-892 part of paper no. 20210201).
Claims 8-10, 21-23, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Gormley in view of Weiss, et al. as applied to claims 1 and 15 above, further in view of Naber, et al., U.S. Pat. Pub. No.  2015/0095254 (Reference C of the PTO-892 part of paper no. 20190904).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gormley in view of Weiss, et al. and Naber, et al. as applied to claim 8 above, further in view of Lin, U.S. Pat. Pub. No. 2010/0078475 (Reference C of the PTO-892 part of paper no. 20210201).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gormley in view of Weiss, et al. and Naber, et al. as applied to claim 13 above, further in view of Hauviller, et al., U.S. Pat. Pub. No.  2015/0286959 (Reference D of the PTO-892 part of paper no. 20210201).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Gormley in view of Weiss, et al. as applied to claim 15 above, further in view of Lin.


(2) Response to Argument
	A. Gormley teaches communicating information about an interaction between the ticket holder and the self-service function including directional information.
	Appellant argues that "Gormley is silent as to 'communicating to the mobile device via the application and via a cloud service, information about an interaction between the ticket holder and the self-service function including directional information,' as recited in claim 1."  Brief, 6.  As a threshold matter, Gormley is not relied upon to teach the entirety of this limitation as the cloud service broker is found in Weiss.  Appellant acknowledges that Gormley teaches a token that takes the form a boarding pass is communicated.  Brief, 6.  "Stated differently, while Gormley does discuss sending the token to the mobile device, Gormley fails to show or suggest that the token includes 'information about an interaction between the ticket holder and the self-service function including directional information,' as claimed. Instead, the token in Gormley is used as 'a boarding pass on a mobile device' for use with a 'boarding system.'"  Brief, 6.  
Appellant does not provide a preferred construction of the broad term "information about an interaction between the ticket holder and the self-service function."  It reads on both a boarding pass and a token with boarding pass information.  Self-service functions, according to the Specification, include check-in/boarding pass functions (as-filed Specification, page 34).  With respect to "directional information," again Appellant does not provide a construction of the broad term.  The position throughout prosecution has been that this reads on a gate indication on a boarding pass (i.e., an indication of the direction that the passenger should go to reach their flight boarding area, see Gormley ¶ 0045 indicating a gate).  Appellant has not disputed this construction or provided an alternative and as such has shown no error here.

	B. Weiss teaches a cloud broker.
	Appellant argues that "Weiss fails to show or suggest that the cloud service provider system 214 'act[s] as a broker between the mobile device and the self-service function,' as recited in claim 1. In fact, Weiss is silent as to a self-service function at all, much less that the self-service function for which the cloud service acts as a broker is 'proximate' to the mobile device. Rather, the cloud service provider system 214 in Weiss 
The plain and ordinary meaning of a broker consistent with the Specification is an intermediary, and providing information updating services between operator systems and customer apps (as Appellant acknowledges Weiss teaches) meets the limitation.  This interpretation has been of record, and again Appellant again provides no competing construction that would not read on Weiss.  With respect to the self-service function, this reads on check-in and boarding as above, and Weiss teaches that the mobile document is a boarding pass (an example of a self-service function as in Gormley and Applicant's own Specification).  Finally, Weiss is not relied upon to teach proximity of the mobile device, which is taught by Gormley (see ¶ 0041—"the application derives the airport code where the mobile phone is currently located").  Appellant has also failed to show error here.  

	C. The combination of Gormley, Weiss, and Naber teaches the communicating bag tag instructions of claim 27.
	Appellant argues that Naber does not teach "the bag drop controller is configured to communicate instructions for fixing the bag tag to a bag for presentation to a user to the mobile device via the application."  Brief, 9.  Appellant does not dispute that the instructions themselves are non-functional descriptive material as set forth in the Final Rejection.  The only specific argument set forth is "paragraph [0025] of Naber fails to show or suggest that instructions are communicated 'to the mobile device via the application,' as set forth in claim 27."  Brief, 9.  However, this does not dispute the actual findings set forth in the rejection.  Naber is only relied upon to teach the bag tag printer and communicating instructions for fixing the bag tag for presentation to a user.  The primary reference Gormley fully teaches communicating instructions to a mobile device via the application (see, e.g., ¶ 0033—"the remote check-in server then sends, usually wirelessly, the boarding pass to the mobile device").  
One of ordinary skill in the art would have recognized that that, when combining the references, Naber's presentation of bag tag data would not be viewed in vacuum Optivus Tech., Inc. v. Ion Beam Applications, S.A., 469 F.3d 978, 989-90 (Fed. Cir. 2006).  The rejection contained a finding that the computerized devices of the applied references (i.e., mobile device, kiosk) are all capable of presenting textual data to the user as disclosed, which is not disputed by argument or evidence.  Accordingly, Appellant has not demonstrated any error in the rejection. 

D. Conclusion.
Appellant does not argue the remaining references or claims on their own merits other than for their analogous features, and these rejections should stand or fall with their respective base claims.  The arguments set forth in this Answer do not set forth any new positions, and any new arguments presented in a Reply Brief should not be used as grounds for reversal.  "Any bases for asserting error, whether factual or legal, that are not raised in the principal brief are waived." Ex parte Borden, 93 USPQ2d 1473, 1474 (BPAI 2010) (informative). See also Optivus Tech. v. Ion Beam Applications, 469 F.3d 978, 989 (Fed. Cir. 2006) ("[A]n issue not raised by an appellant in its opening brief... is waived.") (citations and quotation marks omitted).  Appellant has not carried the burden of demonstrating that the rejections made under § 103 were the result of any error.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/DANIEL VETTER/Primary Examiner, Art Unit 3628                                                                                                                                                                                                        
Conferees:
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628  

                                                                                                                                                                                                                                                                                                                                                                                                              

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.